Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement filed 02/03/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, no copy of “International Search Report of related PCT/US2020/040150” has been submitted to the file. 

Election/Restrictions and Claim Status
3.	Applicant’s election without traverse of Invention I, Claims 1-12 in the reply filed on 01/13/22 is acknowledged.
4.	Accordingly, claims 1-21 are pending with claims 13-21 withdrawn. Claims 1-12 are examined herein.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US Publication 2017/0223815 in view of Hirschfield, et al., US Patent 3,287,592.
11.	Regarding claims 1, 4, 9, 10, and 12, Yamamoto discloses a system (Fig. 7) for neutrons, comprising:
	a) an ion source (1) configured to produce an ion beam ([0043]); 
b) an accelerator (2/3) operatively coupled to said ion source and configured to receive said ion beam and accelerate said ion beam to generate an accelerated ion beam ([0045]);  
c) a target (20) that generates neutrons ([0047]), and
a testing facility (300) configured to scan infrastructure with said neutrons ([0048]).
Yamamoto does not describe the target structure in detail. Hirschfield teaches a system (Fig. 1) for generating a plurality of different monoenergetic neutron energies (column 2, lines 7-11) comprising:
b) an accelerator (6) configured to generate an accelerated ion beam; 
c) a target station (12) comprising a target holding mechanism (26/40) and a water cooling system (column 3, lines 40-42); and 
d) a plurality of interchangeable ion beam targets (27, 28, 29), wherein each of said interchangeable ion beam targets: 
i) is configured to be held by said target holding mechanism (see Figs. 3-4), and 
ii) generates neutrons with a monoenergetic neutron energy value unique among said plurality of interchangeable ion beam targets when struck with said accelerated ion beam, and wherein collectively said plurality of interchangeable ion beam targets, when struck with said accelerated ion beam, provide neutrons with a range of monoenergetic neutron energy values that spans at least 1 MeV (column 1, lines 48-70 and column 3, lines 33-35; one target is beryllium, which produces neutrons of 3-5 MeV and another is tritium, which produces neutrons of 12 MeV). 

12.	Regarding claim 5, the combination of Hirschfield’s multi-target holder with the system of Yamamoto renders claim 1 obvious. The targets of Hirschfield provide neutrons with a range of monoenergetic neutron energy values that spans almost ten mega-electron-volts. However, Hirschfield suggests that any type of target could be provided in its target holder (column 3, lines 35-37). Accordingly, a skilled artisan would have found it obvious to select target materials to provide a wider range of neutron energies so as to enable additional applications (column 1, lines 24-48). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the multi-target holder of Hirschfield with the system of Yamamoto for the reasons stated above. 
13.	Regarding claims 6 and 7, the combination of Hirschfield’s multi-target holder with the system of Yamamoto renders claim 1 obvious. The neutron energies of the two targets of Hirschfield differ by at least 500 keV (column 1, lines 48-70 and column 3, lines 33-35; one target is beryllium, which produces neutrons of 3-5 MeV and another is tritium, which produces neutrons of 12 MeV). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the multi-target holder of Hirschfield with the system of Yamamoto for the reasons stated above.
14.	Regarding claim 8, the combination of Hirschfield’s multi-target holder with the system of Yamamoto renders claim 1 obvious. The multi-target holder of Hirschfield comprises three targets, with two unique target materials (column 3, lines 33-35). However, Hirschfield suggests that any type of target could be provided in its target holder (column 3, lines 35-37). Accordingly, a skilled artisan would have found it obvious to select three unique target materials to tune the available neutron energy spectrum so as to enable additional applications (column 1, lines 24-48). One of ordinary skill in the art . 
15.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US Publication 2017/0223815 in view of Hirschfield, et al., US Patent 3,287,592, in further view of Randers-Pehrson et al., US Patent 5,818,054.
16.	Regarding claim 2, the combination of Hirschfield’s multi-target holder with the system of Yamamoto renders claim 1 obvious. One of the targets of Hirschfield is TiT (column 1, line 66), while the other is beryllium. However, Hirschfield suggests that any type of target could be provided in its target holder (column 3, lines 35-37). Moreover, Randers-Pehrson teaches a lithium target in a similar system (column 6, lines 57-59). Accordingly, a skilled artisan would have found it obvious to select target materials in the combination of Hirschfield with Yamamoto to tune the available neutron energy spectrum so as to enable additional applications (column 1, lines 24-48).
17.	Regarding claim 3, the combination of Hirschfield’s multi-target holder with the system of Yamamoto renders claim 1 obvious. Hirschfield is silent as to the thickness of its targets. Randers-Pehrson teaches that “the thickness of the tritium or lithium target material is directly related to the number of neutrons and the monoenergetic nature of the neutrons that are being produced” (column 6, line 65 through column 7, line 8) Accordingly, Randers-Person clearly establishes that target thickness is a result-effective variable. Therefore, it would have been obvious to a skilled artisan to select unique thicknesses for each target in the target holder of Hirschfield in the system of Yamamoto to “balance yield versus the monoenergetic nature of the neutrons.”  
18.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al., US Publication 2017/0223815 in view of Hirschfield, et al., US Patent 3,287,592, in further view of Masuda et al., US Publication 2015/0192530.
19.	Regarding claim 11, the combination of Hirschfield’s multi-target holder with the system of Yamamoto renders claim 1 obvious. Yamamoto does not disclose a collimator. Masuda teaches a similar system comprising a collimator ([0052]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine a collimator as taught by Masuda with the system of Yamamoto for the predictable purpose of efficient irradiation of the item under inspection with the generated neutrons ([0052]). 

Conclusion
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882. The examiner can normally be reached Monday - Thursday, 7:00 - 5:00 pm ET.
21.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3619